Citation Nr: 1709222	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  08-39 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral lower extremity neuropathy, to include as secondary to service-connected residuals of status post pilonidal cystectomy with excision of pilonidal sinus tract.

2.  Entitlement to service connection for a low back neurological or muscle disability, to include as secondary to service-connected residuals of status post pilonidal cystectomy with excision of pilonidal sinus tract.

3.  Entitlement to an initial rating in excess of 10 percent for a residual scar, status post pilonidal cystectomy, with excision of pilonidal sinus tract.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1972.

These matters come to the Board of Veterans' Appeals (Board) on appeal from February 2008 and April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In May 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In July 2015, the Board denied a claim for service connection for bilateral neuropathy of the lower extremities and remanded the other two issues for additional development.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In a January 2016 Order, the Court granted a Joint Motion for Partial Remand, and remanded the issue of entitlement to service connection for bilateral neuropathy of the lower extremities for action consistent with the terms of the Joint Motion.  In April 2016, the case was remanded by the Board for additional development.

The issue of entitlement to service connection for bilateral peripheral neuropathy of the lower extremities is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has a current diagnosis of a low back disability.

2.  The Veteran's cystectomy scar is painful, but has not been shown to be deep, nonlinear, exceed 77 square centimeters in area, or cause any functional limitations.  


CONCLUSION OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for a rating in excess of 10 percent for a pilonidal cystectomy residuals scar have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321(b), 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (prior to and after October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a December 2008 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the most recent June 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. 3.307, 3.309(a) (2016). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2016).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995). 

The first requirement for any service connection claim is evidence of the presence of a disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Low Back Disability

A May 2010 VA examination report shows that the examiner found that the Veteran had persistent symptoms related to a service-connected residual scar disability with limited range of motion of the lumbar spine.  However, on a December 2011 VA spine examination, the Veteran was found to have normal range of motion and was found to have a normal thoracolumbar and sacral spine.  During the May 2015 Board hearing, the Veteran testified that he had back pain since surgeries in service for pilonidal cystectomy.  The Veteran clarified that he was claiming nerve or muscle damage of the low back as a residual of his pilonidal cystectomy in service, not an orthopedic back disability.

In April 2016 the Board remanded the claim for a neurologic and muscle examination to address complaints of pain in the low back.  

In a May 2016 VA muscle examination, the examiner noted that the Veteran did not currently have and had not had a diagnosed muscle injury.  The examiner concluded that the condition claimed was less likely than not, less than 50 percent probability, incurred in or caused by the claimed in-service injury, event, or illness.  The examination noted that the Veteran had normal muscle strength in each muscle group and did not have muscle atrophy.  In regards to it location, the examiner noted that the scar was over the sacrum which was far removed from the lumbar spine both anatomically and physiologically.  The rationale provided was that there were no muscles underlying the precise location of scar.  In regard to affected nerves, the examiner stated that the adjacent nerves, if involved were S1-S3, which do not impact the lower back or lower extremities.  Furthermore, the Veteran had not complained of any symptoms in the areas supplied by those nerves.  

The Board finds that the May 2016 VA examination is the most persuasive evidence on the issue of whether there is a current low back disability.  While a May 2010 VA examination found some limitation of motion, the May 2016 VA examination found that there was no current disability and explained why the service-connected pilonidal cystectomy did not cause any current disability.  The Board also notes the Veteran's complaints.  He is competent to report pain and symptoms that come to him through his senses.  However, the Board finds that the objective medical findings of the May 2016 VA examiner are the most probative evidence in this case as that examiner considered the other evidence of record in making the opinion and provided a rationale for why the pilonidal cystectomy did not cause a muscle or neurologic disability.

The Board finds that the preponderance of the evidence weighs against a finding that there is any current diagnosed low back muscle or neurological disability.  Therefore, as the preponderance evidence is against a finding of a current disability, the threshold requirement for substantiating a claim for service connection cannot be met.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As the preponderance of the evidence is against a finding of any current disability of the lower back, the claim for service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2016).

Scar Residuals

That Veteran contends that he is entitled to a rating in excess of 10 percent for a residual scar, status post pilonidal cystectomy, with excision of pilonidal sinus tract, as the disability is productive of significant pain which impacts his daily activities.  

The Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the schedule that addresses the skin. 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2014); 67 Fed. Reg. 49590-49599 (July 31, 2002). VAOPGCPREC 3-00, 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 5110 (g) (West 2015).  The Veteran's claim was pending before October 23, 2008, and no request was made for consideration under the revised criteria, a higher rating for a scar will only be considered under the rating criteria in effect prior to October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008); 38 C.F.R. § 4.118 (2008).  However, the Veteran, through his representative, in a July 2014 statement requested that he be considered under Diagnostic Code 7802 and 7804 in addition to Diagnostic Code 7803.  Therefore, the Board will consider both the previous and current criteria, construing the claim for increase very broadly to include a request for review pursuant to the change to the rating criteria.

The Board finds that both versions of Diagnostic Code 7800 are not applicable as the Veteran's scar is not of the head, face, or neck.  38 C.F.R. § 4.118 (2008, 2016).

Under the rating criteria in effect prior to October 28, 2008, Diagnostic Code 7801 provided ratings for scars, other than of the head, face, or neck, that are deep or that cause limited motion.  Scars in an area or areas exceeding 12 square inches (77 square centimeters) are rated 20 percent disabling.  In the present case, the VA examiners in 2016 did not report that the scar was deep.  The scar measured 8 centimeters.  The examiners further stated that the scar did not limit function, and there were no other pertinent physical findings, complication, conditions, signs, or symptoms associated with the scar upon either evaluation report.  Accordingly, a rating in excess of 10 percent is not warranted under Diagnostic Code 7801 in effect prior to October 28, 2008.  While the May 2010 VA examination noted limitation of motion, that finding has not been corroborated by subsequent medical evidence.

Under the rating criteria in effect October 28, 2008, Diagnostic Code 7801 allows for a 20 percent rating where scars that are deep and nonlinear have an area or areas exceeding 12 square inches (77 square centimeters).  The 2016 VA examiners noted that the scar was located in the apex between the butt cheeks, that no muscles were underlying the precise location of the scar, and that the scar was well healed.  Moreover, the scar did not have an area exceeding 12 square inches.  Therefore, a rating in excess of 10 percent is not warranted under Diagnostic Code 7801 in effect as of October 28, 2008.

Under the criteria in effect prior to October 23, 2008, Diagnostic Code 7802 provided for a 10 percent rating for a scar other than on the head, face, or neck, that was superficial and that did not cause limitation of motion and measured an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008). 

Under the criteria in effect since October 23, 2008, Diagnostic Code 7802 provides for a 10 percent rating for a scar other than on the head, face, or neck, that is superficial and nonlinear and measures an area or areas of 144 square inches (929 square centimeters) or greater. 38 C.F.R. § 4.118, Diagnostic Code 7802 (2016). 

The Board finds that a rating in excess of 10 percent under either version of Diagnostic Code 7802 is not warranted for the Veteran's scar as the scar does not measure 144 square inches or greater.

Under the old rating criteria, Diagnostic Code 7803 provided a 10 percent rating for a superficial scar that poorly nourished with repeated ulceration.  Repeated ulceration is not shown.  Therefore a separate or higher rating is not warranted under Diagnostic Code 7803.

Furthermore, Diagnostic Code 7804 provided a maximum 10 percent rating for a painful scar.  As the Veteran is already assigned a 10 percent rating for a painful scar, a higher rating under Diagnostic Codes 7804 is not warranted.

Under the rating criteria in effect as of October 28, 2008, Diagnostic Code 7804, provides a 10 percent rating for one or two unstable or painful scars.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, an additional 10 percent should be added to the rating based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

The Veteran reported that his scar is painful to touch mainly when he thinks about it.  The May 2016 examiner concluded that the scar was not conductive of much pain or of limited range of motion.  Nonetheless, the Veteran has been shown to have only one scar.  Therefore, a higher rating under Diagnostic Code 7804 is not warranted.

The Veteran's entire history is reviewed when assigning ratings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R§ 4.7 (2016).  Reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016).

Rating the same disability under several diagnostic codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disability is not duplicative of or overlapping with the symptomatology of the other disability.   38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Board finds that the evidence is against a finding that the pilonidal cystectomy scar is deep, unstable, causes limitation of motion, or covers an area of 144 square inches or greater.  Therefore, the preponderance of the evidence is against the assignment of any higher or separate rating.

Accordingly, the Board finds that there is no basis for the assignment of an initial rating in excess of 10 percent, or any separate rating.  Because the preponderance of the evidence is against the claim, the claim must be denied. 38 U.S.C.A. § 5107 (b) (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Consideration

The Board must also determine whether the schedular ratings are inadequate, thus requiring a referral of the claims to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2016).

An extra-schedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the service-connected disability. Thun v. Peake, 22 Vet. App. 111 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321 (b) (1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the schedular ratings are adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected residual scar, but the medical evidence shows that those manifestations are not present in this case.  Additionally, each of the diagnostic criteria adequately describes the severity and symptomatology of the Veteran's disabilities.  As the rating schedule is adequate to rate each of the disabilities on appeal, referral for extra-schedular consideration is not in warranted.


ORDER

Entitlement to service connection for a low back neurological or muscle disability, to include as secondary to service-connected residuals of status post pilonidal cystectomy with excision of pilonidal sinus tract is denied.

Entitlement to an initial rating in excess of 10 percent for residual scar, status post pilonidal cystectomy, with excision of pilonidal sinus tract is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran contends that the record supports service connection for bilateral lower extremity neuropathy secondary to service-connected residuals of status post pilonidal cystectomy with excision of pilonidal sinus tract

In an April 2016 remand, the Board requested that the Veteran be scheduled for a medical examination which addressed the Veteran's neurological complaints.  The Veteran was diagnosed with idiopathic peripheral neuropathy in a May 2016 VA peripheral nerve examination.  The examiner noted that the Veteran reported drinking six to eight beers a day for many years following service.  The examiner also noted that the Veteran had hair loss on the lower half of both legs attributable to peripheral neuropathy.  The examiner ultimately opined that peripheral neuropathy is considered a toxic-metabolic condition, most likely secondary to long-term use of six to eight beers a day over 20 or more years, in and after service.  It was not related to the pilonidal cyst, cystectomy, or surgical scar.

There is no indication in the April 2016 examination that the examiner reviewed the previous medical files of the Veteran related to peripheral neuropathy.  Furthermore, the examiner did not discuss whether or not any nerve damage, previously found in a grant of service connection for bowel incontinence, was as likely as not the cause of the peripheral neuropathy.  Outside of discussing alcohol intake as the possible cause, the examination does not provide further detail as to other causes or why it is not related to the cyst.  Without this information, the exam is incomplete and a further examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment for peripheral neuropathy since May 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2016).

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from May 2016 to present.  

3.  Schedule the Veteran for a VA peripheral neuropathy examination with a neurologist who has not previously examined him, to determine the nature and etiology of the bilateral lower extremity neuropathy.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examination should also provide the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed bilateral lower extremity peripheral neuropathy is proximately due to or caused by a service-connected disability?  Please provide the rationale for the opinion.

(b)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed bilateral lower extremity peripheral neuropathy is aggravated (increased in severity beyond the normal course of the condition) by a service-connected disability.  Please provide the rationale for the opinion.

(c)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's alcohol and substance use are proximately due to or the result of, or are aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected PTSD.  

(d)  If drug and alcohol use are due to or aggravated by PTSD, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the bilateral lower extremity neuropathy was proximately due to or the result of alcohol and substance abuse.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


